DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/21 was considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Priscilla Reyes on 7/26/21.
The application has been amended as follows: 

	Claim 6.	
	A method for reducing a concentration of NOx in a dust containing gas stream comprising:
a.	feeding a first gas stream containing NOx into a reactor in a first flow direction, wherein the reactor comprises a contacting zone having one or more catalyst beds;
x reduction catalyst configured to produce a second gas stream with a reduced NOx concentration, and wherein contacting the first gas stream with the ceramic or metallic foam catalyst comprises passing the first gas stream through the one or more catalyst beds in a second flow direction that is different from the first flow direction; and
c.	passing the second gas stream out of the contacting zone, wherein the first gas stream has a dust concentration of at least 5 mg/Nm3 and the second gas stream comprises at least 50% of the amount of dust in the first gas stream.

Claim 22.
	The method of claim 6, comprising passing the second gas stream out of the contacting zone and into an outlet area of the reactor in the first flow direction.

Claim 24.
	The method of claim 6, comprising blocking a flow of the first gas stream and the second gas stream through a first end and a second end of the ceramic or metallic foam catalyst, respectively, wherein the first end is adjacent to an outlet area entrance zone 

Claim 28.
	The method of claim 6, wherein a surface area of the [[NOx]]NOx reduction catalyst is between approximately 70 square meters/gram (m2/g) and 150 m2/g.

Claim 29.	
	The method of claim 6, wherein the [[NOx]]NOx reduction catalyst has a bimodal distribution having more than 90% of a pore volume present in pores having a diameter of at most 100 nanometers (nm).

Claim 30.
	The method of claim [[6]]29, wherein the pore volume is present in pores having a diameter of between approximately 1 nm and approximately 104 nm.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claim(s) 6-12, 17-30 is/are allowable over the following reference(s) presented in the IDS.
Specifically, the Hase (US Pub.: 2003/0100446) reference does disclose a foam ceramic substrate that also contains a catalyst (para. 37 and abstract).  The reference does not specifically describes their catalyst as one for NOx reduction and Hase also does not describes the dust concentration both before and after passing through the substrate.
Similarly, JPS 6312348, Also submitted in the IDS, also does not describe the same features described above (the NOx feature or the dust concentration).
Therefore, it is clear that Hase and JPS 6312348 do not disclose or suggest the present invention, nor is it obvious over the art.
In light of this, the present claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        


July 26, 2021